942 A.2d 755 (2008)
403 Md. 424
In re ADOPTION/GUARDIANSHIP OF ALONZA LYNN D., JR. and Shaydon Stevie S.
No. 133, Sept. Term, 2007.
Court of Appeals of Maryland.
February 15, 2008.
Marc A. DeSimone, Jr., Asst. Public Defender (Nancy S. Forster, Public Defender), for petitioners.
Leslie K. Ridgway, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen.), Harriet McCullough (Lazarus & Burt, P.C.), Baltimore, for respondents.
Submitted before BELL, C.J., RAKER, HARRELL, BATTAGLIA and GREENE, JJ.
PER CURIAM ORDER.
The Court having granted the petition for writ of certiorari in the above captioned case, it is this 15th day of February, 2008,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court with directions to vacate the judgment of the Circuit Court for Baltimore City terminating the parental rights of Alonza D., Jr., and remanding the case to the circuit court to reconsider the matter in light of In re Adoption/Guardianship of Rashawn H. and Tyrese H., 402 Md. 477, 937 A.2d 177 (2007). Costs in this Court to be paid by respondent, and costs in the Court of Special Appeals to abide the result.